       Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 1 of 19



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

QUINTEZ CEPHUS,

               Plaintiff,

       v.                                           Case No. 18-cv-832

BOARD OF REGENTS OF THE
UNIVERSITY OF WISCONSIN SYSTEM,
LAUREN HASSELBACHER, in her
individual and official capacity, CATHY TRUEBA,
in her individual and official capacity, and
REBECCA BLANK, in her individual
and official capacity,

               Defendants.


    MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF QUINTEZ CEPHUS’S
            MOTION FOR PRELIMINARY INJUNCTION AND
             REQUEST FOR EXPEDITED CONSIDERATION


                                      INTRODUCTION

       Plaintiff Quintez Cephus (“Plaintiff”) moves for a Preliminary Injunction enjoining the

University of Wisconsin-Madison (the “University”) from proceeding with its Title IX

disciplinary investigation concerning allegations made against Plaintiff pending the resolution of

a concurrent criminal matter. Given the criminal case involves the same facts and arises from the

same alleged events that prompted the University Title IX investigation against Plaintiff,

permitting the University to continue with their disciplinary process while the criminal case is

ongoing would severely and irreparably harm Plaintiff. Specifically, Plaintiff will be forced to

choose whether to invoke his Fifth Amendment right against self-incrimination in the

institutional proceeding and risk the inevitable finding of responsibility and accompanying

sanctions, or waive his Fifth Amendment right in the institutional proceeding despite the
                                                1
          Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 2 of 19



potential damage to his criminal defense. On the other hand, staying the University Title IX

investigation pending a resolution of the criminal matter will not result in prejudice to any

interested party.

          Plaintiff requests expedited consideration given the status of the University’s

investigation. Should Plaintiff be unable to fully and meaningfully participate in the University’s

hearing process, he will inevitably be found responsible for violations of the University’s

policies, thus causing additional irreparable harm.

                                          THE PARTIES

          1.    Plaintiff is a natural person and a resident of the state of Georgia.

          2.    Defendant Board of Regents of the University of Wisconsin System consists of 18

members who are responsible for establishing policies and rules that govern the University

System. It is governed by Chapter 36 of the Wisconsin Statutes.

          3.    Defendant Lauren Hasselbacher (“Defendant Hasselbacher”) is a natural person

and, upon information and belief, a resident of the State of Wisconsin. Defendant Hasselbacher

was the Title IX Coordinator of the University of Wisconsin-Madison at all relevant times

herein.

          4.    Defendant Cathy Trueba (“Ms. Trueba”) is a natural person and, upon

information and belief, a resident of the State of Wisconsin. Ms. Trueba was the Director of the

Office of Compliance at the University of Wisconsin-Madison at all relevant times herein. Ms.

Trueba was responsible for overseeing the University’s compliance with Title IX and allegations

of discrimination.

          5.    Defendant Rebecca Blank (“Ms. Blank”) is a natural person and, upon

information and belief, a resident of the State of Wisconsin. Ms. Blank was the Chancellor of the

University of Wisconsin-Madison at all relevant times herein. As Chancellor, she was
                                                   2
       Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 3 of 19



responsible for implementing the policies and procedures pursuant to which the investigation

against Plaintiff was to be carried out.

                                 JURISDICTION AND VENUE

       6.      This Court has federal question and diversity jurisdiction pursuant to 28 U.S.C. §

1331 and § 1332 because (i) the federal law claims arise under the constitution and statutes of the

United States; and (ii) Plaintiff and Defendants are citizens of different states.

       7.      This Court has personal jurisdiction over Defendant Board of Regents on the

ground that it is conducting business within the State of Wisconsin.

       8.      This Court has personal jurisdiction over Defendant Hasselbacher on the ground

that she was employed by University of Wisconsin-Madison as Title IX Coordinator at all

relevant times herein.

       9.      This Court has personal jurisdiction over Defendant Trueba on the ground that she

was employed by University of Wisconsin-Madison as Director of the Office of Compliance at

all relevant times herein.

       10.     This Court has personal jurisdiction over Defendant Blank on the ground that she

was employed by University of Wisconsin-Madison as Chancellor at all relevant times herein.

                                               FACTS

       11.     Plaintiff, an African American male, was recruited by the University of

Wisconsin-Madison football team, with the class of 2020. See Affidavit of Plaintiff Quintez

Cephus in Support of Motion for Preliminary Injunction and Request for Expedited

Consideration, ¶ 7 (hereinafter “Cephus Aff.”)

       12.     He matriculated at the University in June of 2016, at which time the University

provided him with the policies and procedures related to academic and non-academic

misconduct. Cephus Aff., ¶ 9.
                                                  3
       Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 4 of 19



       13.    On the evening of April 21 into the morning of April 22, 2018, Plaintiff engaged

in consensual sexual activity with fellow University of Wisconsin students, Complainant 1 and

Complainant 2. Cephus Aff., ¶ 10.

       14.    Complainants 1 and 2 are Caucasian females. Cephus Aff., ¶ 10.

       15.    On the afternoon of April 22, 2018 officers from the Madison Police Department

executed a search warrant of Plaintiff’s apartment, stemming from allegations concerning the

events of the previous evening. Cephus Aff., ¶ 11.

       16.    On April 26, 2018 the University’s Athletics Department immediately suspended

Plaintiff from the football team when it learned from Defendant Hasselbacher that criminal

charges were imminent. Cephus Aff., ¶ 12.

       17.    Over a month after his suspension from the University’s football team, on May

29, 2018, Plaintiff was notified by the University of Wisconsin-Madison’s Title IX Coordinator

Lauren Hasselbacher (“Defendant Hasselbacher”) that the University’s Office of Compliance

received information alleging that he violated the University’s Administrative Code, UWS

Chapter 17. Cephus Aff., ¶ 16.

       18.    Specifically, it was alleged that on or around April 22, 2018, he engaged in sexual

activity with fellow University of Wisconsin students, Complainant 1 and Complainant 2, while

they were incapacitated and thus unable to consent. Cephus Aff., ¶¶ 16-18.

       19.    Defendant Hasselbacher requested that Plaintiff contact her to schedule a meeting

during which he could respond to the allegations. Cephus Aff., ¶ 18.

       20.    In or about May of 2018, Plaintiff also learned that the Dane County District

Attorney was investigating charges against him arising from the same events. See Declaration of

Stephen J. Meyer, Esq. in Support of Plaintiff’s Motion for Preliminary Injunction and Request

for Expedited Consideration, ¶ 3 (hereinafter “Meyer Decl.”)
                                                4
           Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 5 of 19



        21.     Plaintiff’s criminal attorney Stephen Meyer was in constant contact with the Dane

County District Attorney’s office regarding their investigation since that time. Meyer Decl., ¶ 4.

        22.     He provided them with security footage from the night in question from the

Plaintiff’s apartment. Meyer Decl., ¶ 5.

        23.     Mr. Meyer in fact showed the same video to Defendant Hasselbacher. Meyer

Decl., ¶ 6.

        24.     On August 17, 2018 Plaintiff was advised that the Dane County District

Attorney’s Office would be criminally charging him surrounding his April 21-22, 2018

consensual encounter with Complainants 1 and 2. Cephus Aff., ¶ 32; Meyer Decl., ¶ 18.

        25.     Plaintiff’s criminal matter is moving along expeditiously with his arraignment

before The Honorable William Hanrahan, the Chief Judge of the State’s Fifth Judicial

Administrative District, set for October 11, 2018. Cephus Aff., ¶ 46; Meyer Decl., ¶ 19.

        26.     Nearly four months after being advised that he was being investigated for

potential policy violations related to the incident, and only after the Dane County District

Attorney’s Office decided to bring charges against the Plaintiff, Plaintiff became aware that

Defendant Hasselbacher intended to issue her initial investigation report no later than August 31,

2018, even though he had not yet been interviewed by the University. Cephus Aff., ¶ 34.

        27.     As a result of the Dane County District Attorney’s decision to proceed with

charges, by letter dated August 23, 2018, the undersigned counsel advised Defendant

Hasselbacher that Plaintiff would now be constrained from participating in the University’s Title

IX proceeding while a concurrent criminal prosecution was pending, and that requiring him to do

so would infringe upon his Fifth Amendment rights. See Cephus Aff., ¶¶ 35-36 and Exhibit A

thereto.



                                                 5
        Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 6 of 19



        28.    Moreover, as significant, critical, and potentially exculpatory evidence would

become available over the next few months through discovery in the criminal proceeding,

counsel advised Defendant Hasselbacher that the collection of such evidence would likewise be

critical to the Title IX proceeding, further warranting a stay of the University’s process until the

criminal matter was resolved. See Cephus Aff., ¶¶ 35-36 and Exhibit A thereto.

        29.    Mr. Raymond P. Taffora, Vice Chancellor for Legal Affairs for the University

responded by letter dated August 30, 2018 misconstruing Plaintiff’s counsel’s letter of August 23

as “a refusal to participate in the University’s Title IX investigation while the criminal process is

ongoing.” See Cephus Aff., ¶¶ 37-38 and Exhibit B thereto.

        30.    Besides misstating Plaintiff’s position, Mr. Taffora acknowledged that the

University attempted to obtain potentially relevant and germane information from the Dane

County District Attorney’s Office. See Cephus Aff., ¶¶ 37-38 and Exhibit B thereto.

        31.    However, the University was advised “that the District Attorney’s Office will not

provide the University access to additional information prior to the resolution of the criminal

proceeding.” Cephus Aff., ¶ 38.

        32.    Moreover, Mr. Taffora wrote “UW-Madison strives to provide a fair and impartial

investigation in a timely matter and will consider available information. That being said, the

University’s process is separate from the criminal process, has different legal requirements, has

different potential consequences and is expected to move more swiftly than criminal

proceedings. Accordingly, the University will not delay the conclusion of its Title IX process

until the resolution of the concurrent criminal proceedings.” (Emphasis added.) Cephus Aff.,

¶ 38.

        33.    The following day, August 31, 2018 the Initial Investigative Report (the

“Report”) was issued by Defendant Hasselbacher. Cephus Aff., ¶ 39.
                                                 6
       Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 7 of 19



       34.     Incredibly, the Report failed to include the substantial evidence obtained to date

in relation to the criminal matter, despite Plaintiff’s repeated requests that this critical

information be included in the University’s investigation. Cephus Aff., ¶ 39.

       35.     The Report did however include the highly prejudicial, one sided inflammatory

criminal complaint, statements from six witnesses, in addition to the two Complainants, none of

which Plaintiff was able to directly respond to prior to issuance of the Report in light of the

criminal proceeding. Cephus Aff., ¶ 40.

       36.     On September 14, 2018, Plaintiff submitted a brief procedural response to the

Report, highlighting the failure to include exculpatory evidence, addressing his inability to speak

freely, and again requesting that the University stay their investigation pending the conclusion of

the ongoing criminal matter. Cephus Aff., ¶ 41.

       37.     On September 21, 2018, Defendant Hasselbacher issued a Draft Amended Initial

Investigative Report. Cephus Aff., ¶ 42.

       38.     On September 25, 2018, Plaintiff submitted a brief procedural response to the

Amended Initial Investigative Report, again highlighting the failure to include exculpatory

evidence, addressing his inability to speak freely, and once again requesting that the University

stay their investigation pending the conclusion of the ongoing criminal matter. Cephus, Aff., ¶43.

       39.     On October 2, 2018, Defendant Hasselbacher issued a Second Amended Initial

Investigative Report. Cephus Aff., ¶ 44.

       40.     On October 7, 2018, for the third time, Plaintiff submitted a brief procedural

response to the Second Amended Initial Investigative Report, highlighting the failure to include

exculpatory evidence, addressing his inability to speak freely, and once again requesting that the

University stay their investigation pending the conclusion of the ongoing criminal matter.

Cephus Aff., ¶ 45.
                                                  7
        Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 8 of 19



        41.      On October 9, 2018, Plaintiff received an email from Defendant Hasselbacher

which stated in part as follows:

        I’m writing to inform you that I’ve provided the Final Investigative Report to the
        Office of Student Conduct and Community Standards (OSCCS) for decision
        making. Assistant Dean Tonya Schmidt, the Director of OSCCS, is copied on this
        email. Upon receiving the report, Assistant Dean Schmidt will assign the report to
        an investigating officer for decision-making; in this instance that person will be
        Assistant Dean Ervin Cox, also copied.

        If you have questions about the status of the report, you can contact me or Dean
        Cox. Otherwise, the next communication you receive will likely be the
        Finding Letter. (emphasis in original).

See Declaration of Andrew T. Miltenberg, Esq. in Support of Plaintiff Quintez Cephus’s Motion

for Preliminary Injunction and Request for Expedited Consideration, ¶ 8.

        42.      To date, all of Plaintiff’s requests to stay the Title IX proceedings have been

denied and the University’s Title IX investigation is still moving forward toward a resolution.

                                          ARGUMENT
   I.         Legal Standard

        In Harlan v. Scholz, the Seventh Circuit described the standard for a preliminary

injunction as follows:

        In order to obtain a preliminary injunction, a plaintiff must show three things: (1)
        without such relief, he will suffer irreparable harm before his claim is finally
        resolved; (2) he has no adequate remedy at law; and (3) he has some likelihood of
        success on the merits. Harlan v. Scholz, 866 F.3d 754, 758 (7th Cir. 2017).

If the moving party is able to establish the foregoing, “the court must then weigh the harm the

plaintiff will suffer without an injunction against the harm the defendant will suffer with one. In

addition, the court must ask whether the preliminary injunction is in the public interest.” Id. at

758 (7th Cir. 2017) (internal citations omitted). In weighing the applicable factors, the Court

should employ a “sliding scale” approach: “the more likely it is the plaintiff will succeed on the

merits, the less the balance of irreparable harms need weigh towards its side; the less likely it is

                                                 8
         Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 9 of 19



the plaintiff will succeed, the more the balance need weigh towards its side.” This analysis is a

“subjective and intuitive” one which permits the court to “weigh the competing considerations

and mold appropriate relief.” Abbott Labs. v. Mead Johnson & Co., 971 F.2d 6, 12 (7th Cir.

1992) (internal citations omitted). For the reasons outlined below, Plaintiff is entitled to

preliminary injunctive relief.

   II.      Plaintiff will suffer irreparable harm absent such relief.
         It is irrefutable that should the University’s Title IX investigation proceed while a

concurrent criminal action is pending, Plaintiff will be substantially and irreparably harmed.

Specifically, he will be either forced to waive his Fifth Amendment right against self-

incrimination by participating in interviews with the University, potentially damaging his

criminal defense or, alternatively, if he chooses to invoke his Fifth Amendment right in the

University proceeding, adverse inferences will likely be drawn against him leading to a probable

finding of responsibility and severe sanctions such as expulsion. Moreover, as a public

university, the University of Wisconsin-Madison is obligated to provide its students equal

protection and due process of law by and through any and all procedures set forth by the

University. At a minimum, Plaintiff is entitled to a meaningful opportunity to be heard and the

ability to defend himself against these charges.

         In choosing to move forward with the investigation despite Defendants’ knowledge that a

related criminal matter is restraining Plaintiff from participating to the fullest extent possible,

Defendants are depriving Plaintiff of a meaningful opportunity to be heard, in violation of his

fundamental rights. There is no question that “[w]hen constitutional rights are threatened or

impaired, irreparable injury is presumed.” Doe v. Univ. of Cincinnati, 872 F.3d 393, 407 (6th

Cir. 2017). Accordingly, Plaintiff here has suffered, and will continue to suffer, irreparable injury



                                                   9
      Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 10 of 19



absent injunctive relief enjoining the University from moving forward with its investigation

while a criminal matter is pending.

   III.      Plaintiff has no adequate remedy at law.

          Plaintiff is also entitled to injunctive relief as he has no other adequate remedy at law.

Should he be forced to either (1) waive his Fifth Amendment right against self-incrimination by

participating in interviews with the University, potentially damaging his criminal defense or (2)

invoke his Fifth Amendment right in the University proceeding, leading to the inevitable finding

of responsibility and imposition of sanctions, he will suffer irreparable damage to his educational

future and athletic career, for which monetary damages would be inadequate. See Doe v. Univ. of

Michigan, 325 F. Supp. 3d 821 (E.D. Mich. 2018) (preliminary injunction warranted where

“Plaintiff faces an immediate threat of expulsion, a penalty that could drastically curtail future

educational and employment opportunities.”)

          Various courts around the country have recognized the existence of an irreparable harm,

and the inadequacy of monetary relief, when a student is wrongly suspended or expelled from a

school. See, e.g., Doe v. Univ. of Michigan, 325 F. Supp. 3d 821 (E.D. Mich. 2018) (“Money

damages cannot compensate Plaintiff for the reputational harm he has already suffered and will

continue to suffer as a consequence of sexual assault allegations.”); Boman v. Bluestem Unified

Sch. Dist. No. 205, 2000 WL 297167, at *3 (D. Kan. Jan. 28, 2000); Ganden v. National

Collegiate Athletic Association, 1996 WL 680000, at *6-7 (N.D. Ill. Nov. 21, 1996); Doe v.

Univ. of Cincinnati, No. 1:15-CV-600, 2015 WL 5729328, at *3 (S.D. Ohio Sept. 30, 2015);

Byrnes v. Johnson Cty. Cmty. Coll., No. CIV.A. 10-2690-EFM, 2011 WL 166715, at *4 (D. Kan.

Jan. 19, 2011); King v. DePauw Univ., No. 2:14-cv-70, 2014 WL 4197507 at * 13 (S.D. Ind.

Aug. 22, 2014) (plaintiff would “forever have either a gap or a senior-year transfer on his record”

for which “any explanation [to schools or employers] is unlikely to fully erase the stigma”); Doe
                                                  10
       Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 11 of 19



v. Middlebury Coll., No. 1:15-CV-192-JGM, 2015 WL 5488109, at *3 (D. Vt. Sept. 16, 2015)

(money damages cannot compensate for the loss of his senior year in college with his class, the

delay in the completion of his degree, or the opportunity to begin his career in July 2016 with

particular employment; further, “Plaintiff would have to explain, for the remainder of his

professional life, why his education either ceased prior to completion or contains a gap”);

Marshall v. Ohio Univ., No. 2:15-CV-775, 2015 WL 1179955, at *9 (S.D. Ohio Mar. 13, 2015)

(“Plaintiff will forever have this disciplinary action on his academic record, which may impact

his ability to enroll at another institution, or affect his future career possibilities”).

          For the same reasons, if Plaintiff here is ultimately sanctioned as a result of his inability

to meaningfully participate in the University’s process, monetary damages will not be able to

adequately compensate him.

    IV.      Plaintiff is likely to succeed on the merits of his claim.
          Plaintiff is also entitled to injunctive relief because he is likely to succeed on the merits of

his claims. At this stage, Plaintiff need only demonstrate some likelihood that he will prevail on

the merits of his claims, not that he will definitely prevail. See Abbott Labs. v. Mead Johnson &

Co., 971 F.2d 6, 13 (7th Cir. 1992). In other words, Plaintiff must show that his chances of

succeeding are “better than negligible.” Valencia v. City of Springfield, Illinois, 883 F.3d 959,

966 (7th Cir. 2018).

    a. 42 U.S.C. §1983: Denial of Fourteenth Amendment Procedural Due Process

          Plaintiff has demonstrated a substantial likelihood of success on his 42 U.S.C. § 1983

Procedural Due Process claim. As outlined in the Complaint, Section 1983 of Title 42 of the U.S.

Code provides in pertinent part:

          Every person who, under color of any statute, ordinance, regulation, custom, or
          usage, of any State or Territory or the District of Columbia, subjects, or causes to
          be subjected, any citizen of the United States or other person within the

                                                    11
       Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 12 of 19



       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress. . . .

       When Plaintiff, a student of a public university, was faced with disciplinary action that

could result in his removal from campus, the University was obligated to comply with the Due

Process provisions of the Fourteenth Amendment which requires, at a minimum, notice and a

meaningful opportunity to be heard. In proceeding with their investigation despite their

knowledge that a concurrent criminal matter restricts Plaintiff’s ability to participate, Defendants

have violated Plaintiff’s fundamental right to due process.

       Since the initiation of its investigation, the University has been aware that a criminal

matter stemming from the same events is ongoing. (Circuit Court Dane County, 2018CF001694).

In fact, the University’s Initial Investigative Report inexplicably attaches a copy of the Criminal

Court Complaint. Despite Plaintiff’s numerous requests that the University halt its proceedings

until the criminal matter is resolved, the University has moved forward with its investigation.

Defendant Hasselbacher issued the Initial Investigative Report on August 31, 2018, which

Plaintiff was required to respond to by September 14, 2018. Again, addressing the limitations

imposed on him by the pending criminal investigation, Plaintiff responded to the Report to the

fullest extent possible by pointing out the procedural failures in the investigation to date. For

instance, while acknowledging the existence of additional, potentially exculpatory evidence such

as security camera footage and toxicology reports obtained by the Madison Police Department

and Dane County District Attorney, Defendant Hasselbacher failed to adequately, and

impartially, address such evidence in the Report. Her inability to pursue all available and

relevant evidence, along with the decision to move forward with the University’s process despite

Plaintiff’s inability to participate, demonstrates a clear intention to steer this matter to a finding

of responsibility and sanctions against Plaintiff.
                                                 12
       Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 13 of 19



        In depriving Plaintiff of the opportunity to meaningfully participate in the Title IX

disciplinary proceeding, Defendants, acting under color of state law, have flagrantly violated

Plaintiff’s procedural due process rights. Accordingly, Plaintiff is likely to succeed on the merits

of this claim.

    b. Violation of the Equal Protection Clause of the Fourteenth Amendment

        Plaintiff is also likely to succeed on the merits of his second cause of action, violation of

the Equal Protection Clause of the Fourteenth Amendment. The Fourteenth Amendment to the

United States Constitution provides in pertinent part:

        All persons born or naturalized in the United States, and subject to the jurisdiction
        thereof, are citizens of the United States and of the State wherein they reside. No
        State shall make or enforce any law which shall abridge the privileges or
        immunities of citizens of the United States; nor shall any State deprive any person
        of life, liberty, or property, without due process of law; nor deny to any person
        within its jurisdiction the equal protection of the laws.

        As discussed herein, Defendants have violated Plaintiff’s procedural due process rights,

in violation of the Fourteenth Amendment and, therefore, 42 U.S.C. § 1983. It is well

established that a person has a protected property interest in pursuing his education, as well as

in future educational and employment opportunities and occupational liberty, of which he

cannot be deprived without due process. Wroblewski v. City of Washburn, 965 F.2d 452 (7th

Cir. 1992) (“The concept of liberty protected by the due process clause has long included

occupational liberty—the liberty to follow a trade, profession, or other calling”) (internal

citations omitted). Absent an injunction halting the University’s disciplinary proceeding,

Plaintiff’s inability to participate in the investigation process will inevitably lead to a fining of

responsibility and accompanying sanctions. Should the University enforce a sanction that either

temporarily or permanently excludes Plaintiff as a result of his inability to participate in the



                                                  13
       Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 14 of 19



process, the University will deny Plaintiff the equal protections of the law. Consequently,

Plaintiff is likely to succeed on the merits on his Equal Protection claim.

   c. 42 U.S.C. §1981: Discrimination Based on Race
       Further, Plaintiff’s request for injunctive relief should be granted on the grounds that he

is also likely to succeed on the merits of his 42 U.S.C. § 1981 claim. The Civil Rights Act of

1964, 42 U.S.C. Section 1981 prohibits discrimination based on race, as follows:

       All persons within the jurisdiction of the United States shall have the same right
       in every State and Territory to make and enforce contracts, to sue, be parties, give
       evidence, and to the full and equal benefit of all laws and proceedings for the
       security of persons and property as is enjoyed by white citizens, and shall be
       subject to like punishment, pains, penalties, taxes, licenses, and exactions of every
       kind, and to no other.

When Plaintiff enrolled as a student at the University and paid all required tuition and fees, he

entered into an educational contract with the University, the terms of which were laid out in the

University’s policies and procedures. Fernandez v. Med. Coll. of Wisconsin, Inc., 201 Wis. 2d

215, 549 N.W.2d 792 (Ct. App. 1996) (“Wisconsin has recognized that a college’s bulletin and

student handbook can create a contractual relationship between the student and the college”).

Among the terms included within the contract is the following provision, issued by the

University of Wisconsin’s Office of Compliance:

       University of Wisconsin-Madison is committed to providing equal opportunity
       and equal access       in compliance with all applicable federal and state laws and
       regulations and University of Wisconsin       System     and     university    non-
       discrimination policies and procedures, including but not limited to Title VI of
       the Civil Rights Act of 1964, which prohibits discrimination on the basis of race,
       color, and national origin, Title IX of the Education Amendments of 1972, which
       prohibits discrimination on the basis of sex, Section 504 of the Rehabilitation Act
       of 1973 and the Americans with Disabilities Act of 1990, which prohibit
       discrimination on the basis of disability, and the Age Discrimination Act of 1975,
       which prohibits discrimination on the basis of age.




                                                 14
         Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 15 of 19



         Notwithstanding, Defendant Hasselbacher discriminated against Plaintiff based on his

race when she proceeded to issue the Initial Investigative Report prior to conducting an interview

with Plaintiff and declined to stay the disciplinary proceeding despite the pending criminal

matter. Such actions were taken in response to pressure imposed by Complainant 1’s father, a

prominent Chicago attorney and alumnus of the University, who outwardly expressed a racial

bias against Plaintiff, a black male athlete. Upon information and belief, at the end of July 2018,

Complainant 1’s father attended a meeting with Defendants Hasselbacher and Trueba, during

which he engaged in a heated and racist rant concerning Plaintiff. Shortly thereafter, Defendant

Hasselbacher suddenly began interviewing witnesses and the complainants, despite the lack of

any action on the complaints that had been filed nearly three months earlier. Accordingly,

Defendant Hasselbacher’s actions were motivated by racial animus and were taken in malicious,

willful, wanton, deliberate indifference to, and reckless disregard of Plaintiff’s rights as

guaranteed by 42 U.S.C. § 1981, and Plaintiff is therefore likely to succeed on the merits of this

claim.

   V.       A balancing of the harms weighs in favor of Plaintiff.

         A balancing of the harm Plaintiff would suffer absent injunctive relief against the harm

Defendants would incur should the requested relief be granted unquestionably weighs in favor of

Plaintiff. The Title IX Office elected to wait nearly four months after being notified of the

complaint before first requesting that Plaintiff appear for an interview, suggesting a lack of

urgency. Notably, in addressing the timing of resolution of complaints, the University’s Policies

specifically acknowledge that the University will endeavor to resolve complaints in a prompt and

equitable manner, “taking into consideration the nature and complexity of the report and

procedural due process requirements.” Further, the September 2017 Questions and Answers on

Campus Sexual Misconduct, issued by the United States Department of Education’s Office for
                                                15
          Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 16 of 19



Civil Rights advises “[t]here is no fixed time frame under which a school must complete a
                                1
Title IX investigation.”            (Emphasis added). Plaintiff’s criminal matter is moving along

expeditiously with his arraignment before The Honorable William Hanrahan, the Chief Judge of

the State’s Fifth Judicial Administrative District, set for October 11, 2018. Should the

University’s Title IX proceedings continue, if Plaintiff is ultimately found responsible for the

alleged violations, such a finding would greatly prejudice him with the potential pool of jurors

selected to hear his criminal case. Given the local and national media coverage this matter has

garnered to date, a finding of responsibility by the University would undoubtedly become public

knowledge and would therefore preclude Plaintiff from having his case heard before an impartial

jury.

          Further, though the Complainants in the University disciplinary matter, who are not

named parties to this action, may have an interest in seeing their complaints resolved

expeditiously, any such concern is substantially outweighed by the prejudice that would result to

Plaintiff should the University proceeding move forward while he is unable to meaningfully

participate. Thus, there is similarly no prejudice to the any of the parties involved in this matter.

To the contrary, the injunctive relief requested would benefit all parties as the evidence obtained

through the criminal proceeding may be critical to the University proceeding, as explicitly

acknowledged by the University’s Vice Chancellor for Legal Affairs in his August 30, 2018

letter.

          Regardless of any independent desire of the University to expedite this matter to a

conclusion, the potential ramifications to Plaintiff with respect to his educational and athletic

future are severe. Specifically, if Plaintiff is unable to fully participate in the process and respond


1
    Available at https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf

                                                      16
          Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 17 of 19



to the allegations against him, a finding of responsibility- and imposition of a temporary or

permanent separation from the University- is all but inevitable. Such an outcome would derail

Plaintiff’s ability to continue his education, either at the University or elsewhere, as well as his

opportunity to establish a career in the National Football League, for which he is considered a

top prospect. While the University has an institutional interest in quickly resolving disciplinary

charges and maintaining confidence in the integrity of its processes, Plaintiff would suffer a far

more substantial and concrete injury if an injunction is wrongly withheld than the University will

suffer if the injunction is wrongly granted.

          Based on the foregoing, the potential prejudice to Plaintiff should the University fail to

stay its proceeding far outweighs any harm to Complainants or the University that may result

from the issuance of the requested relief.

    VI.      The requested injunctive relief is in the public interest.
          Granting a preliminary injunction enjoining the University from moving forward with

their disciplinary investigation while a concurrent criminal matter is pending will serve the

public interest. There are serious doubts surrounding the legitimacy of Defendants’ actions in

disciplining Plaintiff. Plaintiff does not pose a threat to others. The public, including both

current and potential students of the University, certainly have an interest in seeing that the

University’s disciplinary procedures are fairly and properly applied, and that their constitutional

rights will be protected. Thus, the public interest would best be served by halting the University’s

proceeding until such time as Plaintiff is able to fully and meaningfully participate in the process.

The public interest should favor ensuring that a student of a public university is not deprived of

his educational opportunities without due process of law, or forced to waive his constitutional

rights.



                                                  17
       Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 18 of 19



   VII.    This matter is ripe for review.

       For the reasons articulated by the District Court in Doe v. University of Michigan, this

matter is ripe for judicial review, and injunctive relief warranted, because (1) Plaintiff is

presently without sufficient constitutional protections; (2) the Court is in a position at this stage

to determine whether Plaintiff’s procedural due process rights are being protected; and (3) if the

Court ultimately finds that Plaintiff was deprived of his right to meaningfully defend himself in

the Title IX proceeding, he will have been subjected to a serious finding of sexual misconduct

without appropriate constitutional safeguards. Further, “he has already suffered injury—sexual

assault allegations may “ ‘impugn [his] reputation and integrity, thus implicating a protected

liberty interest.’ ” Doe v. Univ. of Michigan, 325 F. Supp. 3d 821 (E.D. Mich. 2018) (internal

citations omitted). Based on the foregoing, and given the status of the University Title IX

disciplinary proceeding, this matter is presently ripe for judicial review.

                                          CONCLUSION
       WHEREFORE, Plaintiff respectfully requests that this Court grant Plaintiff’s Motion for

Injunctive Relief, enjoining the University of Wisconsin-Madison from pursing its Title IX

investigation against Plaintiff until the related criminal matter pending in the Dane County

Circuit Court under case number 2018CF001694 is fully and finally resolved.

Dated: New York, New York
       October 9, 2018
                                               Respectfully submitted,

                                               Nesenoff & Miltenberg LLP

                                               By: /s/Andrew T. Miltenberg (pro hac vice pending)
                                               Stuart Bernstein (pro hac vice pending)
                                               Tara J. Davis (pro hac vice pending)
                                               363 Seventh Avenue, 5th Floor
                                               New York, New York 10001
                                               212-736-4500 (telephone)
                                               212-736-2260 (fax)

                                                 18
Case: 3:18-cv-00832-wmc Document #: 3 Filed: 10/09/18 Page 19 of 19



                              amiltenberg@nmllplaw.com
                              sbernstein@nmllplaw.com
                              tdavis@nmllplaw.com

                                     and

                              Cross Law Firm, S.C.

                              By: /s/ Mary C. Flanner
                              Mary C. Flanner (1013095)
                              Nola J. Hitchcock Cross (1015817)
                              Attorneys for Plaintiff
                              845 N 11th Street
                              Milwaukee, Wi. 53233
                              414-224-0000 (telephone)
                              414-273-7055 (fax)
                              mflanner@crosslawfirm.com
                              njhcross@crosslawfirm.com
                              Attorneys for Quintez Cephus




                                19
